DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Remarks/Arguments
With respect to the double patenting rejection of claim 1, Applicant’s Arguments/Remarks filed 09/21/2022 stated a Terminal Disclaimer was filed concurrently (page 7, section II). While any Terminal Disclaimer has not been found filed at the time of this Office Action, said double patenting rejection has been withdrawn due to proper amendments.
With respect to the Drawing Objections of Figs. 2A-2D, said objections have been withdrawn due to proper amendments.
With respect to the rejection of claim 1 under 35 USC 102(a), Applicant’s arguments filed 09/21/2022 have been fully considered but are not persuasive. 
Applicant argues, see page 8, section IV.A that the cited reference Lu does not teach the claim limitation “electrical connection structures disposed on a lower side of the dielectric layer.”
Examiner respectfully disagrees. As shown in Lu’s Fig. 1I, 104 and GP are disposed below 700, i.e. “a lower side of the dielectric layer 700”.   Applicant argues the conductive pattern 104 is not disposed on a lower side of the insulating material layer 700 but is sandwiched or embedded in the dielectric layer 102 (page 9, 2nd paragraph). Based on the BRI (Broadest Reasonable Interpretation) principle, Examiner considers “on a lower side of the dielectric layer” “below the dielectric layer” and it does not necessarily mean “attached directly to the lower surface of the dielectric layer” or “placed toward the lower surface of the dielectric layer” as is done for 110 of Fig. 2B of Application.  Even such cases, the resulting antenna would not make patentable distinction from Fig. 1I of Lu because 800, 700, 902 and 102 are all dielectric layers. In other words, having a plurality of dielectric layers would not be different from having a single layer unless the specification specified the single dielectric layer solves a particular problem, has advantages or uses for a particular purpose.  
With respect to the rejection of claim 1 under 35 USC 102(a), Applicant further argues, see page 10, section B that Lu does not teach “a patch antenna pattern disposed in the dielectric layer.” This argument is moot in view of new grounds of rejection set forth herein as necessitated by Applicant’s amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification and figures of the Application do not show the support for the electrical connections disposed on the lower side of the dielectric layer and are disposed in a non-overlapping manner with the cavity in the vertical direction. Applicant was not specific where the support of the claim may be found from.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 6-8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2019/0139890 A1) in view of Pietambaram (US 2019/0393172 A1).
	Regarding claim 1, Lu teaches an antenna module comprising: 
a dielectric layer (Fig. 1I, 700, [0034] insulating material layer 700); 
electrical connection structures disposed on a lower side of the dielectric layer (Fig. 1I, 104, GP, [0030] conductive pattern 104, [0016] a ground plane GP); and a
patch antenna pattern (Fig. 1I, [0029] a conductive patch 1010) disposed to be spaced apart from the electrical connection structures (104, GP), wherein the lower side of the dielectric layer has a cavity (Fig. 1I, [0029] air gap AG) disposed to overlap at least a portion of the patch antenna pattern in a vertical direction (Fig. 1I, W1, W2).
However Lu does not explicitly teach the antenna module comprising a patch antenna pattern disposed in the dielectric layer.
Before the effective filing date of claimed invention, it would have been an obvious matter of design choice to one having ordinary skill in the art to modify Lu’s teaching such that the patch 1010 is embedded in dielectric layers as exemplified by Pietambaram (see patch antenna 102 of Figs. 1A and 1B, and Paragraph [0014]) because Applicant has not disclosed that disposing a patch antenna pattern in a dielectric layer provides an advantage, is used for a particular purpose, or solves a stated problem. One of the ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the patch of Lu as modified by Pietambaram to be embedded in the dielectric layers since both embedding or not embedding the patch would provide the essential functionality of the antenna. 
Therefore it would have been an obvious matter of design choice to modify Lu to obtain the invention as specified in the claim.
Regarding claim 2, all the limitations of claim 1 are taught by Lu in view of Pietambaram.
Lu further teaches an antenna wherein the cavity is disposed above a low dielectric region ([0016] a first dielectric layer 102) having a lower dielectric constant ([0017] epoxy, dielectric constant 3.5) than the dielectric layer ([0025] 700 polymer, dielectric constant ranging 3-9), and the low dielectric region is surrounded by the electrical connection structures (Fig. 1I, part of 102 is shown between two 104’s and GP). 
Regarding claim 6, all the limitations of claim 1 are taught by Lu in view of Pietambaram.
Lu further teaches an antenna further comprising a coupling patch pattern disposed to be spaced apart from the patch antenna pattern in or on the dielectric layer (Fig. 5, 1010, [0041] 1010 are located on both sides of the layer 800).
Regarding claim 7, all the limitations of claim 6 are taught by Lu in view of Pietambaram
Lu further teaches an antenna wherein a height of the cavity is longer than a distance between the patch antenna pattern and the coupling patch pattern (Fig. 5, two 1010’s between 800, [0036] the thickness of the supporting layer 800 may be 20%-25% of the thickness of the insulating layer 700′).
Regarding claim 8, all the limitations of claim 6 are taught by Lu in view of Pietambaram.
Lu further teaches an antenna wherein an upper side of the cavity is larger than an upper side of the coupling patch pattern ([0030] minimum width w1 is not smaller than the maximum width w2).
Regarding claim 10, all the limitations of claim 1 are taught by Lu in view of Pietambaram.
Lu further teaches an antenna wherein the patch antenna pattern is configured as patch antenna patterns disposed to be spaced apart from each other, and the cavity is configured as cavities disposed to be spaced apart from each other (Fig. 1J, two 1010’s and two AGs spaced apart).
Regarding claim 12, all the limitations of claim 1 are taught by Lu in view of Pietambaram.
Lu further teaches an antenna wherein a dielectric constant of the cavity is lower than a dielectric constant of the dielectric layer (Fig. 1I, AG is air gap).
Regarding claim 21, all the limitations of claim 1 are taught by Lu in view of Pietambaram.
Lu further teaches an antenna wherein the electrical connection structures are disposed in a non-overlapping manner with the cavity in the vertical direction (Fig. 1I, GP).
Claims 3-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2019/0139890 A1) in view of Pietambaram (US 2019/0393172 A1) as applied to claim 1 above, and further in view of Liao (US 2019/0089038 A1).
Regarding claim 3, all the limitations of claim 2 are taught by Lu in view of Pietambaram.
Lu teaches a height of the cavity (Fig. 1I, AG) and a height of the low dielectric region (Fig. 1I, 102).
However, Lu in view of Pietambaram does not explicitly teach an antenna wherein the height of the cavity is longer than the height of the low dielectric region (the drawings are not in scale).
Before the effective filing date of claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to choose the height of the AG longer than the height of the layer 102 of Lu because Applicant has not disclosed that the longer height of the cavity than that of the low dielectric region provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Liao (Fig. 1A, [0036] 140H being 120~250um, [0018] 110T being 2~20um) because a presence of a cavity provides improved antenna performance (Liao, [0012]).
Regarding claim 4, all the limitations of claim 1 are taught by Lu in view of Pietambaram.
Lu in view of Pietambaram does not explicitly teach an antenna module, further comprising a feed via providing a feed path to the patch antenna pattern, wherein at least a portion of the feed via is disposed in the dielectric layer.
Liao teaches an antenna module, comprising a feed via providing a feed path to the patch antenna pattern, wherein at least a portion of the feed via is disposed in the dielectric layer (Fig. 1A, 140A, [0015] TIV 140A).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the feed via of Liao providing a feed path to the patch antenna pattern to the teachings of Lu in view of Pietambaram in order to provide a feed path to the patch antenna as required by Lu ([0030] 1010 electrically coupled to 104).
Regarding claim 5, all the limitations of claim 4 are taught by Lu in view of Pietambaram and of Liao.
Liao further teaches an antenna module, wherein the feed via is disposed to do not penetrate through the cavity (Fig. 1A, 140A through 130).
Regarding claim 11, all the limitations of claim 10 are taught by Lu in view of Pietambaram.
Lu further teaches the antenna, further comprising feed patterns providing feed paths to the patch antenna patterns (Fig. 1I, [0040] conductive patterns 104).
However Lu in view of Pietambaram does not explicitly teach the feed patterns are feed vias wherein at least a portion of each of the feed vias is disposed between the cavity.
Liao teaches an antenna module comprising feed patterns wherein the feed patterns are feed vias wherein at least a portion of each of the feed vias is disposed between the cavity (Figs. 2A, 2B, 240A [0084] TIVs 240A, Note that 240As of Fig. 2A should be between 230Cs to be aligned with Fig. 2B).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the structure described in Figs. 2A and 2B of Liao to the teachings of Lu in view of Pietambaram in order to reduce the number of layers of the antenna module so that reduce the manufacturing cost (Liao [0093]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2019/0139890 A1) in view of Pietambaram (US 2019/0393172 A1) as applied to claim 1 above, and further in view of Hayashi (US 2019/0363432 A1).
Regarding claim 9, all the limitations of claim 1 are taught by Lu in view of Pietambaram.
Lu does not explicitly teach an antenna module, wherein the electrical connection structures have a melting point that is lower than a melting point of the patch antenna pattern.
Hayashi teaches an antenna module, wherein the electrical connection structures have a melting point that is lower than a melting point of the patch antenna pattern (Figs. 9(a) and 9(b), [0118] solder bumps 41 for the antenna module 103 to be mounted on a circuit board 51).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the solder bump structure of Hayashi to the teachings of Lu in view of Pietambaram in order to integrate the antenna module with other components of the system as needed.
Citation of Pertinent Prior Art
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baks (US 2016/0049723 A1) teaches an antenna module comprising: a layer (Fig. 6, 620, [0050] a package cover 620 including planar lid 121); electrical connection structures disposed on a lower side of the layer (Figs. 1 and 6, 112, [0025] ground plane 112); and a patch antenna pattern (Figs. 1 and 6, [0025] patch antenna elements 124-1,124-2,124-3,124-4) disposed to be spaced apart from the electrical connection structures in or on the layer, wherein the lower side of the layer has a cavity disposed to overlap at least a portion of the patch antenna pattern in a vertical direction (Figs. 1 and 6, [0025] air cavity 160).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKJIN KIM/Primary Examiner, Art Unit 2844